DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-13 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 07/01/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data,” as recited in claim 1.
(b) “an acquiring unit configured to acquire,” as recited in claim 1.

(d) “a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data,” as recited in claim 3.
(e) “an acquiring unit configured to acquire,” as recited in claim 3.
(f) “a data managing unit configured to manage,” as recited in claim 3.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2 and 4-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(a) Regarding Claim 13, the term “the memory” lacks antecedent basis. The Examiner cannot find any previous mention of “a memory,” in the independent claim.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) “an acquiring unit configured to acquire the movement data on the other movable bodies,” as recited in claims 1 and 3. 
The Examiner cannot find corresponding structure for the acquiring unit. The acquiring unit as found in the specification is merely a restatement of the function without corresponding structure to perform the function (see for example paragraph [0005]). 
(b) “a data managing unit is configured to acquire a virtual speed… invalidate or delete the movement data recorded in the memory,” as recited in claims 1 and 3. 
The Examiner cannot find corresponding structure for the data managing unit. The data managing unit as found in the specification is merely a restatement of the function without corresponding structure to perform the function (see for example paragraph [0005]). 
Therefore, claims 1-11 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) “an acquiring unit configured to acquire the movement data on the other movable bodies,” as recited in claims 1 and 3. 
The Examiner cannot find corresponding structure for the acquiring unit. The acquiring unit as found in the specification is merely a restatement of the function without corresponding structure to perform the function (see for example paragraph [0005]). 	
(b) “a data managing unit is configured to acquire a virtual speed… invalidate or delete the movement data recorded in the memory,” as recited in claims 1 and 3. 
. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 3, 12, and 13:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claims 1, 3, 12, and 13 are directed to a vehicular communication apparatus The claims are thus directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1, 3, 12, and 13 generally recite “an acquiring unit configured to acquire the movement data on the other movable bodies,” “store and record therein the movement data acquired by the acquiring unit,” “a data managing unit configured to manage the record of the movement data,” “the data managing unit is configured to acquire a virtual speed of each movable body that is obtained from the movement data,” and “in validate or delete the movement data recorded … in accordance with the acquired virtual speed of each movable body.” 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person Claims 1, 3, 12, and 13 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 1, 3, 12, and 13 generally recite the additional elements of “a memory,” “communication apparatus,” “an acquiring unit,” and “a data managing unit.”
The Examiner finds these elements are generic processing circuitry for performing the general limitations of claim 1, 3, 12, and 13. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 3, 12, and 13 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 1, 3, 12, and 13 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Independent claims 1, 3, 12, and 13 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 3, 12, and 13 are directed to the abstract idea of a mental process. Accordingly, claims 1, 3, 12, and 13 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2 and 4-11:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2 and 4-11 are directed to a vehicular communication apparatus or a system including the vehicular communication apparatus. The claims are directed to a machine or system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2 and 4-11 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claims 1 and 3 applies. Claims 2 and 4-11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2 and 4-11 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2 and 4-11 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2 and 4-11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2 and 4-11 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2 and 4-11 are directed to the abstract idea of a mental process. Accordingly, claims 2 and 4-11 are not patent eligible. Overall, claims 1-13 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. P.G. Publication 2010/0328644 (hereinafter, Lu), in view of Saptharishi et al. U.S. P.G. Publication 2016/0034767 (hereinafter, Saptharishi), in further view of Kumabe et al. U.S. P.G. Publication 2017/0034667 (hereinafter, Kumabe).
Regarding Claim 1, Lu teaches …
-an acquiring unit configured to acquire the movement data on the other movable bodies (acquire movement data on outside movable objects, Lu, Paragraphs 0009 and 0014); …
(determining the speed of objects detected, Lu, Paragraph 0015), and …
	It shall be noted that Lu teaches both the use of memory and a processor to handle imagining process (Lu, Paragraph 0031).
	However, Lu does not specifically teach the apparatus to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory, wherein the data managing unit is configured to … invalidate or delete the movement data recorded in the memory on a movable-body by movable-body basis, in accordance with the acquired virtual speed of each movable body.
Saptharishi teaches the use of a memory unit for storing (i.e., recording) of data, which can include storing movement data (Saptharishi, Paragraphs 0029-0030 and 0051). Moreover, Saptharishi teaches filtering (i.e., invalidating) movement data based on the detected speed of the object (Saptharishi, Paragraphs 0052-0053). For example, Saptharishi teaches ignoring or invalidating an object wherein the speed of the object is below a threshold speed value (Saptharishi, Paragraph 0052-0053).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory, wherein the data managing unit is configured to … invalidate or delete the movement data recorded in the memory on a movable-body by 
It would have been obvious because detecting only desired objects helps reduce the amount of false alarms generated for object detection and focus processing power on desired objects (Saptharishi, Paragraph 0008-0009 and 0052-0053). Moreover, recording of movement data into memory, allows for additional processing (e.g., video analytics) such as determining the speed of the vehicle (Saptharishi, Paragraphs 0029-0030 and 0035).
However, Lu and Saptharishi do not teach a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies.
Kumabe teaches a vehicle communication apparatus, wherein the vehicle communication apparatus is mounted to the host vehicle (see Figure 6) and able to receive movement data of other movable bodies (e.g., other vehicles) (Kumabe, Paragraphs 0055, 0062, and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies as taught by Kumabe.
It would have been obvious because having vehicular communication allows for a vehicle to communicate with another vehicle and roadside devices, which is useful for areas such as collision avoidance (Kumabe, Paragraphs 0003-0007)
Regarding Claim 2, Lu, as modified, teaches the vehicular communication apparatus according to claim 1, wherein the data managing unit is configured to:
-predict the movements of each of the other movable bodies on the movable-body by movable-body basis, using a maximum speed of each type of the movable body, 
-determine whether a course of each of the other movable bodies intersects with a course of the host vehicle (determining the trajectory of a moving object and also determining if the moving body will intersect the host vehicle, Lu, Paragraph 0025), and 
-48invalidate or delete movement data on movable bodies whose courses are determined not to intersect with the course of the host vehicle, on the movable-body by movable-body basis.
	It shall be noted that Lu teaches predicting the movement of each of the other movable bodies (Lu, Paragraph 0025).
	However, Lu does not specifically teach the apparatus to include predict[ing] the movements of each of the other movable bodies on the movable-body by movable-body basis, using a maximum speed of each type of the movable body and invalidat[ing] or delete movement data on movable bodies whose courses are determined not to intersect with the course of the host vehicle, on the movable-body by movable-body basis.
Saptharishi teaches determining the speed and trajectory of an object (Saptharishi, Paragraph 0035). Saptharishi also teaches filtering (i.e., invalidating) movement data based on the detected speed of the object (Saptharishi, Paragraphs 0052-0053). For example, Saptharishi teaches ignoring or invalidating an object wherein (Saptharishi, Paragraph 0052-0053).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include predict[ing] the movements of each of the other movable bodies on the movable-body by movable-body basis, using a maximum speed of each type of the movable body and invalidat[ing] or delete movement data on movable bodies whose courses are determined not to intersect with the course of the host vehicle, on the movable-body by movable-body basis as taught by Saptharishi.
It would have been obvious because detecting only desired objects helps reduce the amount of false alarms generated for object detection and focus processing power on desired objects (Saptharishi, Paragraph 0008-0009 and 0052-0053).
Regarding Claim 3, Lu teaches … 
-an acquiring unit configured to acquire the movement data on the other movable bodies (acquire movement data on outside movable objects, Lu, Paragraphs 0009 and 0014); …
-determine whether courses of the other movable bodies intersect with each other (determining the trajectory of a moving object and also determining if the moving body will intersect the host vehicle, Lu, Paragraph 0025),
-not invalidate or delete the movement data …, on other movable bodies whose courses are determined to intersect, on the movable-body by movable-body basis (determining the trajectory of a moving object and also determining if the moving body will intersect the host vehicle and thus assigning a score of priority, wherein high scores are not ignored, Lu, Paragraphs 0018-0026) …
It shall be noted that Lu teaches both the use of memory and a processor to handle imagining process (Lu, Paragraph 0031).
	However, Lu does not specifically teach the apparatus to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory and … invalidate or delete the movement data, stored in the memory, on other movable bodies whose courses are determined not to intersect, on a movable-body by movable-body basis, and not invalidate or delete the movement data, stored in the memory, on other movable bodies whose courses are determined to intersect, on the movable-body by movable-body basis.
Saptharishi teaches the use of a memory unit for storing (i.e., recording) of data, which can include storing movement data (Saptharishi, Paragraphs 0029-0030 and 0051). Saptharishi also teaches determining the speed and trajectory of an object (Saptharishi, Paragraph 0035). Moreover, Saptharishi teaches filtering (i.e., invalidating) movement data based on the determined trajectory of the object (Saptharishi, Paragraphs 0052-0053). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory and … invalidate or delete the movement data, stored in 
It would have been obvious because detecting only desired objects helps reduce the amount of false alarms generated for object detection and focus processing power on desired objects (Saptharishi, Paragraph 0008-0009 and 0052-0053).
However, Lu and Saptharishi do not teach the apparatus to include a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies, a transmitting unit configured to transmit the movement data recorded in the memory to the other movable bodies, and the transmitting unit is configured to transmit, to the other 49movable bodies, the movement data which is stored in the memory and which is managed by the data managing unit.
Kumabe teaches a vehicle communication apparatus, wherein the vehicle communication apparatus is mounted to the host vehicle (see Figure 6) and able to receive and transmit movement data of other movable bodies (e.g., other vehicles) stored in memory (Kumabe, Paragraphs 0055, 0062, and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies, a transmitting unit configured to transmit the movement data recorded in the memory to the other 
It would have been obvious because having vehicular communication allows for a vehicle to communicate with another vehicle and roadside devices, which is useful for areas such as collision avoidance (Kumabe, Paragraphs 0003-0007).
Regarding Claim 6, Lu, as modified, teaches the vehicular communication apparatus according to claim 1.
	Lu does not teach the apparatus to include the data managing unit is configured to invalidate or delete the movement data recorded in the memory on the movable-body by movable-body basis, in accordance with a cycle in which the acquiring unit receives the movement data on the other movable bodies.
	Saptharishi teaches a detection period, wherein the detection period stores movement data for a period of time (Saptharishi, Paragraph 0036). Based on a detection time period (i.e., cycle), new data may eventually overwrite and thus delete other movement data (Saptharishi, Paragraph 0036).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include the data managing unit is configured to invalidate or delete the movement data recorded in the memory on the movable-body by movable-body basis, in accordance with a cycle in which the acquiring unit receives the movement data on the other movable bodies as taught by Saptharishi.
(Saptharishi, Paragraph 0036).    
Regarding Claim 7, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 8, Lu, as modified, teaches a vehicle control system comprising: the vehicular communication apparatus according to claim 1; and a vehicle control apparatus configured to control a vehicle using the movement data recorded in the memory of the vehicular communication apparatus (control the vehicle based on the movement data (i.e., collision avoidance), Lu, Paragraphs 0025).
Regarding Claim 9, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 10, Lu, as modified, teaches a traffic system comprising: the vehicular communication apparatus according to claim 1.
	Lu does not teach the system to include a server apparatus configured to transmit and receive movement data related to the movements of the movable bodies to and from the vehicular communication apparatus.
Kumabe teaches a vehicle communication apparatus, wherein the vehicle communication apparatus can transmit and receive data to a server (Kumabe, Paragraphs 0055, 0062, and 0127 and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Lu to include a server 
It would have been obvious because having vehicular communication allows for a vehicle to communicate with a server, another vehicle, and roadside devices, which is useful for areas such as collision avoidance (Kumabe, Paragraphs 0003-0007).
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 12, Lu teaches … 
-acquire the movement data on the other movable bodies (acquire movement data on outside movable objects, Lu, Paragraphs 0009 and 0014), …52…
-acquire a virtual speed of each movable body that is obtained from the recorded movement data (determining the speed of objects detected, Lu, Paragraph 0015), …
However, Lu does not specifically teach the apparatus to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory, wherein the data managing unit is configured to … invalidate or delete the movement data recorded in the memory on a movable-body by movable-body basis, in accordance with the acquired virtual speed of each movable body.
Saptharishi teaches the use of a memory unit for storing (i.e., recording) of data, which can include storing movement data (Saptharishi, Paragraphs 0029-0030 and 0051). Moreover, Saptharishi teaches filtering (i.e., invalidating) movement data based on the detected speed of the object (Saptharishi, Paragraphs 0052-0053). For example, Saptharishi teaches ignoring or invalidating an object wherein the speed of the object is below a threshold speed value (Saptharishi, Paragraph 0052-0053).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory, wherein the data managing unit is configured to … invalidate or delete the movement data recorded in the memory on a movable-body by movable-body basis, in accordance with the acquired virtual speed of each movable body as taught by Saptharishi.
It would have been obvious because detecting only desire objects helps reduce the amount of false alarms generated for object detection and focus processing power on desired objects (Saptharishi, Paragraph 0008-0009 and 0052-0053). Moreover, recording of movement data into memory, allows for additional processing (e.g., video analytics) such as determining the speed of the vehicle (Saptharishi, Paragraphs 0029-0030 and 0035).
However, Lu and Saptharishi do not teach a vehicular communication apparatus configured to be mounted on a movable body and to receive movement data related to movements of other movable bodies, the vehicular communication apparatus comprising circuitry configured to acquire the movement data on the other movable bodies.
(Kumabe, Paragraphs 0055, 0062, and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a vehicular communication apparatus configured to be mounted on a movable body and to receive movement data related to movements of other movable bodies, the vehicular communication apparatus comprising circuitry configured to acquire the movement data on the other movable bodies as taught by Kumabe.
It would have been obvious because having vehicular communication allows for a vehicle to communicate with another vehicle and roadside devices, which is useful for areas such as collision avoidance (Kumabe, Paragraphs 0003-0007).
Regarding Claim 13, Lu teaches … 
-acquire the movement data on the other movable bodies (acquire movement data on outside movable objects, Lu, Paragraphs 0009 and 0014); …
-determine whether courses of the other movable bodies intersect with each other (determining the trajectory of a moving object and also determining if the moving body will intersect the host vehicle, Lu, Paragraph 0025),
-not invalidate or delete the movement data …, on other movable bodies whose courses are determined to intersect, on the movable-body by movable-body basis (determining the trajectory of a moving object and also determining if the moving body will intersect the host vehicle and thus assigning a score of priority, wherein high scores are not ignored, Lu, Paragraphs 0018-0026) …
It shall be noted that Lu teaches both the use of memory and a processor to handle imagining process (Lu, Paragraph 0031).
	However, Lu does not specifically teach the apparatus to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory and … invalidate or delete the movement data, stored in the memory, on other movable bodies whose courses are determined not to intersect, on a movable-body by movable-body basis, and not invalidate or delete the movement data, stored in the memory, on other movable bodies whose courses are determined to intersect, on the movable-body by movable-body basis.
Saptharishi teaches the use of a memory unit for storing (i.e., recording) of data, which can include storing movement data (Saptharishi, Paragraphs 0029-0030 and 0051). Saptharishi also teaches determining the speed and trajectory of an object (Saptharishi, Paragraph 0035). Moreover, Saptharishi teaches filtering (i.e., invalidating) movement data based on the determined trajectory of the object (Saptharishi, Paragraphs 0052-0053). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a memory configured to store and record therein the movement data acquired by the acquiring unit; and a data managing unit configured to manage the record of the movement data in the memory and … invalidate or delete the movement data, stored in 
It would have been obvious because detecting only desired objects helps reduce the amount of false alarms generated for object detection and focus processing power on desired objects (Saptharishi, Paragraph 0008-0009 and 0052-0053).
However, Lu and Saptharishi do not teach the apparatus to include a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies, a transmitting unit configured to transmit the movement data recorded in the memory to the other movable bodies, and the transmitting unit is configured to transmit, to the other 49movable bodies, the movement data which is stored in the memory and which is managed by the data managing unit.
Kumabe teaches a vehicle communication apparatus, wherein the vehicle communication apparatus is mounted to the host vehicle (see Figure 6) and able to receive and transmit movement data of other movable bodies (e.g., other vehicles) stored in memory (Kumabe, Paragraphs 0055, 0062, and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Lu to include a vehicular communication apparatus configured to be mounted on a host vehicle and to receive movement data related to movements of other movable bodies, a transmitting unit configured to transmit the movement data recorded in the memory to the other 
It would have been obvious because having vehicular communication allows for a vehicle to communicate with another vehicle and roadside devices, which is useful for areas such as collision avoidance (Kumabe, Paragraphs 0003-0007).

Allowable Subject Matter
Claims 4 and 5 contain allowable subject matter in view of the prior art. However, claims 4 and 5 are still rejected under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/RACHID BENDIDI/Primary Examiner, Art Unit 3667